Citation Nr: 0825374	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-28 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2008, the veteran appeared and testified at the 
Regional Office (RO) in Winston-Salem, North Carolina before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. §§ 7101(c), 
7102 (West 2002).  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's headaches are not etiologically related to 
disease or injury during his military service.


CONCLUSION OF LAW

The veteran's headaches were not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his headaches are the result of an 
injury he suffered during Officer Candidates School (OCS) in 
February 1992.  He fell out of a top bunk and was injured at 
the time.  

The veteran's service treatment records document the 
veteran's injuries from falling out of the bunk as incurring 
a left hip strain, cervical strain and lumbar strain.  They 
noted that when he fell from the bed he struck his head, neck 
back and hip.  The service treatment records are silent as to 
any complaints of headaches as a result of the accident or 
any other complaints or treatment of headaches in service.

Private medical records from Dr. T.S (part of the practice 
with Dr. E.H.) from 1996 and 1997 note problems the veteran 
was having with his sinuses.  The veteran appeared to be 
having trouble with drainage and headaches that were 
progressing into migraines.  These records note extensive 
sinus surgery following trauma to the area in 1991.  There 
are numerous notations that the veteran was suffering from 
sinusitis.  


An April 2003 VA examiner noted that the veteran indicated he 
has had problems with headaches for about 11 years.  The 
headaches occur about once a month and last one to two days.  
These headaches have remained the same as far as intensity, 
duration and frequency with no aura.  The examiner noted that 
the veteran's medical records were reviewed prior to the 
examination.  The neurological examination noted that station 
and gait were within normal limits and that the cranial 
nerves were intact to extraocular movements and facial muscle 
strength testing.  Voice gag and swallow were within normal 
limits.  There was no asymmetry involuntary movement, 
weakness or atrophy with the motor system.  The examiner's 
diagnosis was combined muscle contraction migraine headaches.  

In July 2004, a VA examiner examined the veteran as well as 
the entire claims file and diagnosed tension headaches.  The 
neurological examination found that station and gait were 
within normal limits and that the cranial nerves were intact 
to extraocular movements and facial muscle strength testing.  
Voice, gag and swallow were within normal limits.  Muscle 
tone was within normal limits.  Pain and sensory tracts were 
intact.  There was no asymmetry involuntary movement, 
weakness or atrophy with the motor system.  The examiner 
opined that the veteran's headaches are not secondary to 
injury the veteran suffered while in the military.

A VA treatment note from July 2005 reports that the veteran 
stated that although he had not mentioned it before, he has 
headaches on a fairly consistent basis.  He described them as 
coming from the top of his head and believes they are 
secondary to problems with his neck.  

Private medical records from December 2005 and January 2006 
by Dr. B.J. note that the veteran had sinus surgery in 
December 2005, including: septoplasty, SMR of turbinates; 
endoscopic sinus surgery; bilateral NE with ethmoid, partial; 
bilateral NE with antrostomy; and bilateral maxillary 
endoscopy.  

In a December 2005 statement, another private physician, Dr. 
B.J. opined that if the veteran does suffer from migraines 
they would not be related to his sinus condition, but rather 
would be exacerbated by chronic sinusitis.  The physician 
stated that even without a complete historical medical 
evaluation of the veteran, it is as likely as not that his 
periodic migraines could be the rest of the service-connected 
chronic hip, lumbar and cervical pain that the veteran stated 
he suffered from.  

An October 2006 VA examiner indicated in the opinion addendum 
that he had reviewed the veteran's medical history before 
composing his report and formulating an opinion.  The 
examiner noted that the veteran reported that his headaches 
start out dull and can be on either side of the head.  
Without treatment, they can escalate to piercing, sometimes 
causing nausea.  These headaches average three times per 
month and each attack lasts for thirty minutes.  Noise, heat 
and light seem to make them worse.  Sometimes his vision 
flashes colors. Examination of the cranial nerves revealed 
normal findings, and coordination was within normal limits.  
Neurological examination of the upper and lower extremities 
showed motor and sensory function within normal limits.  The 
diagnosis was tension headaches.  The examiner opined that it 
was less likely as not that the veteran's headaches were 
caused by the veteran's military service.  The examiner noted 
in his opinion that the veteran has had multiple visits to 
doctors for sinus conditions, chest pain upset stomach and 
has been noted to be anxious and depressed.  

During the veteran's March 2008 travel board hearing, the 
veteran testified that his headaches began after he fell out 
of a bunk during Officer Candidates School (OCS) in February 
1992.  He suffered a number of injuries and hit his head on 
the bunk and the floor.  Previous to service, he never had 
headaches.  The veteran indicated that he recalled having 
headaches during service and that he was given medications 
for them while in service, in that he had both orthopedic 
complaints and headaches and his pain medication treated 
both.  He contends he was first treated for headaches in 1993 
in Hickory, North Carolina and that his primary care doctor, 
Dr. E.H. should have the notes of the records of the ear, 
nose and throat specialist he saw for the headaches.   The 
ear nose and throat specialist passed away and his office is 
gone.  

The veteran discussed seeing Dr. B.J. for his headaches 
starting in 2004 or 2005.  The doctor indicated that that his 
headaches could be due to his fall or to his cervical 
condition.  The veteran also testified during his hearing 
that the October 2006 VA examination was wholly inadequate.  
He indicated that the physician was a retired OB-GYN doctor 
who didn't lay a hand on the veteran.  The examiner 
complained about having to read through the veteran's records 
and indicated he wasn't going to do so.  In addition, the 
veteran contended that the examiner took out his hearing 
aids, so probably couldn't hear what the veteran was saying.  
The veteran contends the examiner didn't check a single thing 
on him.  

The veteran stated that his migraines are debilitating where 
he can't talk and just wants to be left alone and that they 
first started significantly within the first six months after 
the accident.  He also reported that the headaches got worse 
sometime though 1993 to 1997, where now the frequency of 
headaches is three or four times a month.

While the veteran has stated his belief that his headaches 
are due to his military service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the findings and opinions of the April 2003, July 2004 
and October 2006 VA examiners are most convincing, in that 
the examiners reviewed the medical evidence in the file and 
reflected a considered analysis of the pertinent criteria 
essential to determine the etiology of the veteran's 
headaches.  The examiners performed neurological testing and 
provided rationale for their findings and conclusions.  The 
findings and opinions against the claim are clearly supported 
by the medical evidence, i.e., normal cranial evaluation, 
motor testing and sensory evaluation.  Unlike the December 
2005 physician statement, the VA examinations show a review 
of the veteran's complete medical history and claims file and 
the diagnoses and opinion are supported by medical evidence 
of record.  

While the December 2005 private physician provided an opinion 
linking the veteran's headaches to his service connected hip, 
lumbar and cervical pain, it is not clear that the physician 
had access to the veteran's full medical records and history.  
There is no explanation of the rationale to support her 
opinion.  Further, the physician stated that if the veteran 
does suffer from migraines that would not be related to his 
sinus condition, but rather would be exacerbated by chronic 
sinusitis and that it is likely as not that the veteran's 
periodic migraines could be a result of chronic hip, lumbar 
and cervical pain which he claims to have.  The language 
employed by the physician is not definitive and includes 
words and phrases like "could", "if you do suffer from"and 
"claim to have."  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Further, 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

As explained above, the Board finds that the VA examination 
reports of April 2003, July 2004 and October 2006 more 
probative than the December 2005 statement from the private 
physician.  The most probative evidence and the greater 
weight of the evidence indicate that the veteran's headaches 
are not as a result of his injury during his military 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for headaches must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in October 2002, before the adverse rating decision 
that is the subject of this appeal and in November 2005, 
during the pendency of this appeal.  In March 2006, shortly 
after the Dingess decision was issued by the Court, the 
veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as the available records identified 
by the veteran that he has authorized VA to obtain.  The 
veteran was also given VA examinations, with medical 
opinions, in connection with the claim.  The veteran provided 
testimony before the undersigned at a travel board hearing.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for headaches is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


